Citation Nr: 0112759	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-15 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
fracture left talus with pes planus and arthritis.  

2.  Entitlement to a rating in excess of 20 percent for a 
lumbar spine disorder.  

3.  Entitlement to a rating in excess of 10 percent for 
atrophy left gastrocnemius muscle.  

4.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from August 1965 to June 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The veteran's claims have been placed in appellate status by 
his disagreement with the original or initial rating award 
for each of the disabilities at issue and they remain 
"original claims" and are not new claims for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  


REMAND

The record shows that the veteran's first VA examination in 
May 1997 was limited to the left lower extremity as he had 
not applied for service connection for a low back disorder.  
On the second VA examination in June 1998, the claims file 
was not made available to the examiner and the veteran had 
not yet been service connected for his low back disorder.  On 
VA examination in March 1999, the examiner noted that the 
veteran's medical treatment records could not be found for 
review.  Thus, the present record suggests that the veteran 
has not received a current, full and complete VA examination 
with respect to each of the pending appellate issues.  
Therefore, another examination is called for to identify the 
level of severity of each of the veteran's service-connected 
disabilities and the combined effect on his employability.  

The record also shows that the veteran is receiving 
continuing treatment through the VA and these more recent 
records also would be helpful in adjudicating his claims.  In 
this regard, the Board notes that the veteran has indicated 
that all his treatment has been at the VA's Prescott 
facility, but the RO's last unproductive request for medical 
records in January 1999 was made to the VA's Phoenix 
facility.  

In January 1999 correspondence, the veteran's attorney asked 
that a social and industrial (S&I) survey be conducted and 
the Board feels that such a survey would be beneficial in 
evaluating the veteran's claim for a total rating.  In this 
regard, the veteran's application for a total rating shows 
that he had "petroleum technology training" from 1972 to 
1976, but the record does not reflect the nature, extent or 
goal of this training.  Clarification of the nature of this 
training as well as a more current and detailed accounting of 
the veteran's employment history and his attempts to obtain 
employment would be provided by an S&I survey.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should have the veteran 
furnish a listing of all medical care 
providers who have treated him for his 
current service-connected disabilities 
since 1997.  All identified records, not 
already in the claims folder, should be 
obtained by the RO.  All records obtained 
should be added to the claims folder.  

2.  A VA social and industrial survey to 
assess the veteran's vocational training, 
educational attainment and employment 
history to include any recent attempts to 
obtain suitable employment should be 
undertaken.  The veteran's day-to-day 
functioning and his activities should 
also be described.  A written copy of the 
completed report should be inserted into 
the claims folder.  

3.  The veteran should be afforded VA 
examinations by appropriate specialist(s) 
to determine the nature and extent of his 
service connected disabilities.  (These 
have been classified by the RO as 
fracture left talus with pes planus and 
arthritis (30 percent), lumbar spine 
disorder (20 percent), atrophy left 
gastrocnemius muscle (10 percent) and 
hemorrhoids (0 percent)). The claims 
folder to include the S&I survey and any 
additional treatment records obtained on 
remand should be made available to the 
examiner(s) for review before the 
examination.  After review and 
examination, the examiner(s) should 
specify the symptomatology attributable 
to each of the veteran's disabilities.  
The examiner should also render an 
opinion as to the overall effect of the 
veteran's service connected disabilities 
on the veteran's ability to obtain and 
retain employment.  A rationale should be 
provided for any opinion expressed.  

4.  Any additional development or 
clarification suggested by the foregoing 
development should be undertaken by the 
RO.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

5.  Following completion of the above 
development, the RO should readjudicate 
the issues on appeal.  In connection with 
the readjudication of the appellant's 
claims for increased ratings, the RO 
should consider Fenderson, supra.  If any 
determination remains adverse to the 
appellant, he and his attorney should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


